TBS International Limited Announces the Acquisition of a Handymax Bulk Carrier Expanding its Fleet to 44 Vessels HAMILTON, BERMUDA – April 21, 2008 - TBS International Limited (NASDAQ: TBSI) announced today that it has entered into an agreement to acquire the M.V. North Star, to be renamed the M.V. Houma Belle, a 1985 built, 42,219 dwt handymax bulk carrier. TBS agreed to acquire the vessel charter free for $34.0 million with expected delivery in June 2008. Following this acquisition, TBS' fleet will comprise 44 vessels in total, with an aggregate of 1,310,719 dwt, consisting of 23 multipurpose tweendeckers and a combination of 21 handysize and handymax bulk carriers. Joseph E.
